Department No. 1, by the Court (from the Bench):
The point suggested is, that the Court below must have construed the description of the land contained in certain deeds improperly. As the record comes here, that question cannot be considered.
The appeal is from an order denying a new trial, and there is no specification of any deficiency in the evidence to sustain the findings of the Court below. There is no appeal from the judgment, and construing the description in the deeds as is contended for by counsel for appellant, non constat, but the Court below held that the tract of land sued for was not within the description thus construed. The order is affirmed.